Citation Nr: 0931131	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-11 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a dental 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to 
February 1962 and in the United States Army Reserves from 
February 1962 to August 1965.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  This case was remanded 
by the Board in January 2007 for additional development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The claim on appeal was previously remanded by the Board due 
to deficiencies in attempts to obtain the Veteran's service 
treatment records from his period of service in the United 
Sates Army Reserves.  Despite the previous remand, some of 
these deficiencies still have not been rectified.

In January 2007, the Board remanded the claim on appeal for 
further development.  The remand directed that several 
further steps had to be taken to ensure that all efforts were 
exhausted in the attempt to locate the Veteran's missing 
service treatment records.  These steps included contacting 
the Fort Bragg dispensary, where the Veteran claims he was 
treated for his dental injury, and requesting any treatment 
records they possess.  The evidence of record shows that a 
computerized information request for these records was made 
in January 2007.  However there is no evidence of record of 
any response to this request, nor is there any evidence of 
record that records from Fort Bragg have either been obtained 
or have been found to be unobtainable.  It is thus impossible 
for the Board to determine whether the search for the Fort 
Bragg records was ever properly carried out.

Furthermore, the January 2007 remand stated that if the 
Veteran's missing service treatment records could not be 
obtained, the Veteran must be notified and (a) the specific 
records that cannot be obtained must be identified; (b) the 
efforts that were made to obtain those records must be 
explained; and (c) any further action to be taken by VA with 
respect to the claims must be noted.  While the Veteran has 
been provided with several letters detailing the efforts that 
were being made to locate his missing records, he was never 
provided with a final letter indicating that they could not 
be obtained.  Notification of efforts that were ongoing is 
not sufficient to satisfy VA's duty to notify; to meet these 
requirements the Veteran must be informed after all efforts 
have failed and VA has determined that further efforts would 
be futile.  38 C.F.R. § 3.159(e) (2008).  Thus, the evidence 
of record does not show that proper notification was 
accomplished in accordance with the January 2007 remand.  The 
United States Court of Appeals for Veterans Claims has held 
that RO compliance with a remand is not discretionary, and 
that if the RO fails to comply with the terms of a remand, 
another remand for corrective action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.	The RO must again contact the Ft. Bragg 
dispensary and request any and all 
medical records for the Veteran's 
period of service in the Army Reserves.  
When making this request, the RO must 
state that if no records can be found, 
the response must state this in 
writing.  All attempts to secure the 
evidence must be documented in the 
claims folder, and any negative replies 
must be associated with the claims 
folder.  If, after making reasonable 
efforts to obtain the above-noted 
records, the RO is unable to secure 
same, the RO must notify the Veteran 
and his representative and (a) identify 
the specific records the RO is unable 
to obtain; (b) briefly explain the 
efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO 
with respect to the claim.  The Veteran 
and his representative must then be 
given an opportunity to respond.

2.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


